       Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 1 of 13



                  UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

MODULAR STEEL SYSTEMS, INC., :
   INC.,
                             :
         Plaintiff             CIVIL ACTION NO. 3:20-1186
                             :
         v
                             :   (JUDGE MANNION)
WESTFIELD INSURANCE,
                             :
         Defendant

                                   MEMORANDUM
      Presently before the court is a motion to strike or, in the alternative, to

dismiss the Amended Complaint filed by the defendant Westfield Insurance

(“Westfield”). (Doc. 11). Also before the court is a motion to enforce a

subpoena and compel production filed by Westfield. (Doc. 34). For the

reasons set forth below, the motion to dismiss will be GRANTED in part and

DISMISSED AS MOOT in part, and the Amended Complaint, (Doc. 7), will

be DISMISSED with prejudice. Consequently, the motion to enforce and

compel will be DISMISSED AS MOOT.


      I.    BACKGROUND

      The plaintiff Modular Steel Systems, Inc. (“Modular”), initiated this suit

on July 2, 2020, in the Luzerne County Count of Common Pleas, alleging

breach of contract and bad faith claims against Westfield. (Doc. 1, at 11). In

the suit, Modular alleged Westfield breached the terms of a commercial

automobile liability policy by refusing to defend the plaintiff in a lawsuit arising
      Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 2 of 13



from a vehicle accident involving one of its employees. Westfield removed

the case to this court on July 10, 2020, and subsequently filed a motion to

dismiss, (Doc. 5).

     Modular responded with an Amended Complaint, (Doc. 7), this time

alleging that Westfield breached the terms of a commercial general liability

policy with Modular by denying a claim for water damage to its modular units

that occurred during a storm. Modular indicates it had contracted with a

modular setting company called “Modsets” that was “entirely responsible for

the setting and weather-tighting of the modular units” that Modular was using

in a project known as the “Courtyard by Marriott Project” in North Brunswick,

New Jersey. (Doc. 7, at 2). As a result of a storm on October 30 and October

31, 2017, Modular alleges that water penetrated the modular units and

caused damage.

     Modular indicates that it made a claim with Westfield, which Westfield

acknowledged on January 31, 2018. However, on April 30, 2018, Westfield

issued a letter of denial. Modular alleges it requested reconsideration of the

denial because Westfield failed to take into consideration the contractual

relationship between Modular and Modsets. On May 14, 2018, Modular again

sought reconsideration of the denial. Modular contends that it was forced to

expend $105,611.07 to mitigate the damage to its work, “[i]n accordance with



                                    -2-
       Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 3 of 13



its contractual obligations to the owner/developer of the Marriot Project.”

(Doc. 7, at 3).

      On August 27, 2020, Westfield filed the present motion to dismiss, (Doc.

11), and a brief in support, (Doc. 12). Modular filed a brief in opposition. (Doc.

19). Westfield filed a reply brief. (Doc. 24). Subsequently on March 18, 2021,

Westfield filed a motion to enforce a subpoena and compel production of

documents from InnZen Hospitality, LLC. (Doc. 34).


      II.   STANDARD

      Westfield’s motion to dismiss is brought pursuant to the provisions of

Fed.R.Civ.P.12(b)(6). This rule provides for the dismissal of a complaint, in

whole or in part, if the plaintiff fails to state a claim upon which relief can

granted. Dismissal should only occur where it appears that the plaintiff can

prove no set of facts in support of his claim which would entitle him to relief.

Conley v. Gibson, 355 U.S. 41, 45-46 (1957). Accordingly, dismissal is

appropriate “only if, after accepting as true all of the facts alleged in the

complaint, and drawing all reasonable inferences in the plaintiff’s favor, no

relief could be granted under any set of facts consistent with the allegations

of the complaint.” Trump Hotel and Casino Resorts, Inc. v. Mirage Resorts,

Inc., 140 F.3d 478, 483 (3d Cir.1998) (citing ALA, Inc. v. CCair, Inc., 29 F.3d

855, 859 (3d Cir.1994)).


                                      -3-
       Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 4 of 13



      In deciding a motion to dismiss, a court should generally consider only

the allegations contained in the complaint, the exhibits attached to the

complaint, matters of public record, and “undisputably authentic” documents

which plaintiff has identified as the basis of his claim. See Pension Benefit

Guarantee Corp. v. White Consolidated Industries, Inc., 998 F.2d 1192, 1196

(3d Cir.1993).

      It must also be remembered that when considering a motion to dismiss

under Rule 12(b)(6), the important inquiry is not whether the plaintiff will

ultimately prevail on the merits of his claim, but only whether he is entitled to

offer evidence in support of them. Scheuer v. Rhodes, 416 U.S. 233, 236

(1974).

      Westfield alternatively seeks to have the Amended Complaint stricken.

Under Rule 12(f), “[t]he court may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.”

Fed.R.Civ.P.12(f). “Immaterial matter is that which has no essential or

important relationship to the claim for relief.” Delaware Health Care, Inc. v.

MCD Holding Co., 893 F.Supp. 1279, 1291-92 (D.Del.1995). “Impertinent

matter consists of statements that do not pertain, and are not necessary, to

the issues in question.” Id.

      “District Courts are afforded ‘considerable discretion’ when addressing

a motion to strike. Generally, motions to strike are not favored and usually
                                      -4-
       Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 5 of 13



will be denied unless the allegations have no possible relation to the

controversy and may cause prejudice to one of the parties, or if the

allegations confuse the issues.” Charleston v. Salon Secrets Day Spa, Inc.,

No. 08–5889, 2009 WL 1532050, at *2 (E.D.Pa. June 1, 2009) (internal

citation and quotation marks omitted).


      III.   DISCUSSION
      Westfield initially asks that the court strike the Amended Complaint

because it sets forth a lawsuit entirely different from the one set forth in the

Original Complaint. Namely, the Original Complaint involved a different type

of conduct (construction defect v. auto accident) that occurred in a different

state (New Jersey v. Maryland), that happened 13 years ago (2017 v. 2004),

presumably under a different insurance policy. Thus, Westfield states that

the Amended Complaint is not truly an amendment but rather an entirely new

suit. Because the Federal Rules of Civil Procedure do not contemplate such

conduct, insofar the Original Complaint did not give notice of Modular’s

claims in the Amended Complaint, Westfield requests it be stricken as an

improper pleading.

      Alternatively, Westfield seeks to have the Amended Complaint

dismissed on the merits. More specifically, Westfield argues that Modular’s

claims do not fall within the insuring provision of the policy because no “suit”




                                     -5-
          Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 6 of 13




was filed against Modular, nor any claim against it, that would trigger liability

coverage.

      The insuring agreement states:

              We will pay those sums that the insured becomes
              legally obligated to pay as damages because of
              ‘bodily injury’ or ‘property damage’ to which this
              insurance applies. We will have the right and duty to
              defend the insured against any ‘suit’ seeking those
              damages. However, we will have no duty to defend
              the insured against any ‘suit’ seeking damages for
              ‘bodily injury’ or ‘property damage’ to which this
              insurance does not apply. We may, at our discretion,
              investigate any ‘occurrence’ and settle any claim or
              ‘suit’ that may result.

(Doc. 11-1, 154). 1
      Thus, Westfield emphasizes that, according to the policy, Westfield

only has a duty to defend if a “suit” is filed against the insured. “Suit” is

defined by the policy as:

              [A] civil proceeding in which damages because of
              “bodily injury”, “property damage” or “personal and
              advertising injury” to which this insurance applies are
              alleged. “Suit” includes:

                    a. An arbitration proceeding in which
                    such damages are claimed and to which


      1
        It is unclear why neither party in this matter felt the need to cite to the
specific pages of the insurance policy that they directly quoted and upon
which this entire dispute hinges. In the future, both parties are advised to cite
to the specific pages of exhibits which they are quoting or citing in order to
prevent the court from having to scan through over 400 pages of attached
exhibits.
                                       -6-
          Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 7 of 13



                    the insured must submit what does
                    submit with our consent; or

                    b. Any other alternative dispute
                    resolution proceeding in which such
                    damages are claimed and to which the
                    insured submits with our consent.

(Doc. 11-1, at 169).

      Even viewing the allegations in the Amended Complaint in the light

most favorable to Modular, Westfield argues that Modular has failed to allege

that liability coverage is triggered since it has not pleaded any third-party

claim, and there is no allegation that a “suit” was filed against Modular or

even that any demand was made by a third party. Instead, Westfield

observes that Modular has only alleged that it incurred $105,611.07 in

“corrective work” and “equipment.” (Doc. 7, at 3). According to Westfield, that

is not sufficient to trigger coverage because it is not equivalent to an

allegation that Modular became legally obligated to pay damages for

“property damage” because of a third-party claim or suit.2

      Modular’s response, like its other filings on the docket, are by any

measure subpar. Indeed, like the Original Complaint discussed below,



      2
       Westfield argues that Modular’s bad faith claim in Count II must be
dismissed as untimely. Because the parties previously stipulated to the
dismissal of Count II of the Amended Complaint, (Doc. 18; Doc. 21), the
request will be DISMISSED AS MOOT.

                                      -7-
       Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 8 of 13



Modular’s brief in opposition appears to be a “draft” of a final, correctly

formatted and proofread brief. By way of example, Modular’s brief contains

headings without any supporting argument beneath them. See Doc. 19, at

14-15. Additionally, the brief contains so many indefensible grammatical and

formatting errors that it is at times difficult to decipher, which does not bode

well for a plaintiff facing a dispositive motion. Most inexcusable, however, is

Modular’s failure not only to provide the court with a copy of the insurance

policy at the heart of its suit, but also to attach those exhibits which it

specifically indicates are attached to its Amended Complaint. See Doc. 7, at

1-3 (referencing Exhibits 1, 2, and 3).

      Nevertheless, with respect to the dramatic differences between the

Original and Amended Complaint, the only explanation Modular gives is the

following: “Westfield wishes to make much ado about the mistake in filing of

a draft Complaint for that which ought to have been filed.” (Doc 19, at 2).

Modular continues, “Westfield’s fame to claims [sic] of surprise,

misunderstanding or astonishment are disingenuous as best. What is

interesting, and truly telling with respect to [Westfield’s motion to strike] is

that it is completely and totally without authority to support its position.” (Doc.

19, at 3).

      With respect to the merits, Modular baldly argues that a “suit” is not

necessary to trigger coverage. Modular does not provide any basis for this
                                       -8-
       Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 9 of 13



argument other than that the definitions of “occurrence” and “suit” in the

policy “must be applied conjunctively with the obligation to pay promised in

Section 1a of the policy it authored.” (Doc. 19, at 4). Modular suggests that

its allegation that it was required “to expend money in order to fulfill its

obligations to correct and repair the damages which were occasioned by

Modsets negligence,” are sufficient to trigger coverage. (Doc. 19, at 5).

Modular relies on the language in an Endorsement to the policy that modifies

the liability coverage portion of the policy.

      In its reply brief, Westfield acknowledges that there is an Endorsement

that modified the coverage of “bodily injury” and “property damage” liability

as follows:

         1. The following is added to SECTION I –
            COVERAGES, COVERAGE A BODILY INJURY
            AND PROPERTY DAMAGE LIABILITY, paragraph
            1. Insuring Agreement:

                  f. Damages because of “property
                  damage” include damages the insured
                  becomes legally obligated to pay
                  because of “property damage” to “your
                  work” and shall be deemed to be caused
                  by an “occurrence”, but only if:
                  (1) The “property damage” is entirely the
                  result of work performed on your behalf
                  by a subcontractor(s) that is not a Named
                  Insured;
                  (2) The work performed by the
                  subcontractor(s) is within the “products-
                  completed operations hazard”; and


                                      -9-
      Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 10 of 13



                  (3) The “property damage” is unexpected
                  and unintended from the standpoint of
                  the insured.

(Doc. 11-1, at 175). However, Modular observes that, while the Endorsement

modifies the liability coverage, it does not alter the fact that Westfield’s duty

to defend extends only to “suits” that seek damages covered by the policy.

      Here, the court declines to strike the Amended Complaint on the basis

that it differs, albeit significantly, from the Original Complaint. Although

Modular’s mistake in filing a draft complaint was no doubt exceptionally

careless, Westfield does not appear to have suffered any identifiable

prejudice by it. With respect to the merits of the motion to dismiss, however,

the court, having reviewed the policy, the appliable law, and in viewing the

facts in the light most favorable to Modular, finds dismissal is appropriate.

      Pursuant to Pennsylvania law,

            an insurer has a duty to defend against any suit
            brought against one of its insureds that potentially
            falls within the coverage of the insured’s policy. To
            determine whether this duty is triggered, a court
            looks the factual allegations of the underlying
            plaintiff's complaint as well as the language of the
            policy, and determines whether any potential liability
            on the insured’s behalf would be covered by the
            policy. If such a duty is found to exist, the insurer
            must defend against the suit until it becomes
            absolutely clear that there is no longer a possibility
            that the insurer owes its insured a defense.




                                     - 10 -
      Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 11 of 13




Westfield Insurance Co. v. Icon Legacy Custom Modular Homes, No. 4:15-

CV-539, 2018 WL 1300005, at *2-3 (M.D.Pa. Mar.13, 2018) (footnotes and

quotation marks omitted).

      Here, the policy plainly states that Westfield “will pay those claims the

insured becomes legally obligated to pay as damages because of ‘bodily

injury’ or ‘property damage,’” and that it “will have the right and duty to defend

the insured against any ‘suit’ seeking [such] damages.” (Doc. 11-1, at 154)

(emphasis added). Thus, Westfield’s obligation to defend Modular is

premised upon Modular being involved in a “suit”—i.e., legally obligated to

pay damages to a third party. “Suit” is clearly defined by the policy, see supra

p.6-7, and cannot be construed to include a situation where Modular’s

property is damaged from rainwater and it elects to repair that damage in

order to perform on a contract. The necessity that the insured become legally

obligated for damages is reiterated throughout the policy with references to,

for example, the “attorneys’ fees and litigation expenses” that Westfield will

pay for a third party on behalf of the insured “for defense of that party against

a civil or alternative dispute resolution proceeding in which damages to which

this insurance applies are alleged,” (Doc. 11-1, at 155); promises to pay

“those sums that the insured becomes legally obligated to pay as damages,”

(Doc. 11-1, at 159); and Westfield’s obligation to pay, “with respect to any

claim we investigate or settle, or any ‘suit’ against an insured we defend . . .

[a]ll court costs taxed against the insured in the ‘suit.” (Doc. 11-1, at 161).

                                      - 11 -
      Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 12 of 13




      In Allegheny Design Mgmt., Inc. v. Travelers Indem. Co. of Am., 572

Fed.App’x 98, 101-02 (3d Cir.2014), the Third Circuit held that an insurer had

no duty to defend where the policy had language identical to the policy here

requiring a “suit,” because no “suit” had be filed against the insured. See also

Continental Ins. Co. v. Alperin, Inc., No. 97-1008, 1998 WL 212767, at *6

(E.D.Pa. Apr. 29, 1998) (holding insurer had no duty to defend prior to a “suit”

being filed against the insured). Here, like in Allegheny Design, “[i]n the

absence of a suit, under the plain language of the policy, [Westfield] does

not have a duty to defend. Furthermore, . . . there is no record evidence that

[Modular] has otherwise been held liable for the damaged [modular units.]”

572 Fed.App’x at 102.

      Despite Modular’s arguments to the contrary, the Endorsement does

not change the necessity of a “suit.” Instead, the Endorsement merely

defines when property damage will be covered in the event the insured

becomes “legally obligated” to pay for “property damage” as a result of its

work. (Doc. 11-1, at 175). Notably, the original insuring agreement, in section

1(e), likewise defines when damages due to “bodily injury” will be covered in

the event the insured became legally obligated to pay them. (Doc. 11-1, at

154). Neither of these sections invalidate the statement preceding them that

indicates Westfield “will pay those sums that the insured becomes legally

obligated to pay as damages because of ‘bodily injury’ or ‘property damage.’”

(Doc. 11-1, at 154) (emphasis added). Therefore, in the absence of a suit,

                                     - 12 -
         Case 3:20-cv-01186-MEM Document 35 Filed 03/19/21 Page 13 of 13




Westfield does not have a duty to defend Modular as to the property damage.

Because there has been no breach of contract by Westfield, the motion to

dismiss will be GRANTED, and the Amended Complaint DISMISSED.

        Finally, as a result of the court’s disposition on the motion to dismiss,

Westfield’s motion to enforce a subpoena and compel production, (Doc. 34),

is DISMISSED AS MOOT.


        IV.   CONCLUSION

        For the reasons set forth above, the motion to dismiss is GRANTED in

part and DISMISSED AS MOOT in part, and the Amended Complaint will

be DISMISSED with prejudice. Additionally, Westfield’s motion to enforce

and compel is DISMISSED AS MOOT.

        An appropriate order will issue.




                                      s/ Malachy E. Mannion__
                                      MALACHY E. MANNION
                                      United States District Judge
DATED: March 19, 2021
20-1186-01




                                      - 13 -
